DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	This is an office action in response to applicant’s arguments and remarks filed on November 22, 2021. Claims 1-3 and 5-21 are pending in the application and are being examined herein.
Status of Objections and Rejections
	All rejections from the previous office action are withdrawn in view of Applicant’s amendment.
	New objections to the claims are necessitated by the amendments.
	New grounds of rejection under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, and 35 U.S.C. 103 are necessitated by the amendments.
Claim Objections
Claim 1 is objected to because of the following informalities: in lines 8, 11, 13, 15, 16, and 19, “contact elements” should read “passive thermal contact elements” for consistency. Appropriate correction is required.
Claims 3, 5-6, 10, 12, 18, and 20-21 are objected to because of the following informalities:  all recitations of “contact elements” should read “passive thermal contact elements” for consistency.  Appropriate correction is required.
Claim 19 is objected to because of the following informalities:  in lines 19, 21, and 27, “contact elements” should read “passive thermal contact elements” for consistency.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3 and 5-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. New matter is shown in bold. Claim 1 recites the limitation “a plurality of passive thermal contact elements that have no electrical connections
Claims 19-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. New matter is shown in bold. Claim 19 recites the limitation “a plurality of passive thermal contact elements that have no electrical connections” in lines 13-14 of the claim. The specification does not contain support for the contact elements having no electrical connections. Instead, the specification discloses that the plurality of contact elements provide thermal transfer between the heating/cooling element and the first substrate of the microfluidic device (see para. [0018], [0020] of the instant US PGPub). The specification does not omit any electrical connections from the contact elements. Generally, any negative limitation or exclusionary proviso must have basis in the original disclosure. The mere absence of a positive recitation is not basis for an exclusion. See MPEP § 2173.05(i). Applicant is required to cancel the new matter in reply to this Office Action. Claims 20-21 are rejected as dependent thereon.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5, and 7-20 are rejected under 35 U.S.C. 103 as being unpatentable over Wu (US 2018/0001286 A1) and further in view of Chou et al. (US 2015/0059362 A1), as evidenced by Thermal Conductivity of Glass, Nuclear Power (2019) (hereinafter “Nuclear”) with respect to claims 1-3 and 19-20, as evidenced by AZoM, Platinum (Pt) – Properties, Applications (2013) (hereinafter “AZoM”) with respect to claims 3 and 20, and as evidenced by Engineering ToolBox, Thermal Conductivity of selected Materials and Gases (2020) (hereinafter “ToolBox”) with respect to claim 14.
Regarding claim 1, Wu teaches a temperature control element (an external temperature control module 122, a cover plate 112, and heating electrodes 113, Fig. 4, para. [0070]-[0072], [0084]) comprising:
a controllable heating and/or cooling element (the external temperature control module 122 which may be a Peltier or resistive heater, Fig. 4, para. [0084]);
a plurality of contact elements (the heating electrodes 113, Fig. 4, para. [0072]).
Wu teaches that both DC and low frequency AC signals are used to control the heating electrodes 113 and that a current is going through the heating electrodes 113 (Fig. 4, para. [0065], [0072], [0080]). Wu teaches that different temperature zones can be created in the device gap due to the heating electrodes 113 (para. [0011]). Wu is silent with respect to electrical connections of the heating electrodes, and fails to teach that the contact elements do not have electrical connections.

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the heating electrodes of Wu to have no electrical connections as taught by Chou in order to yield the predictable result of providing a conductive path to conduct heat from the cooler or heater.
Modified Wu teaches a thermally resistive layer (the cover plate 112 can be made of glass, Fig. 4, para. [0070]-[0071]; glass has a low thermal conductivity of 1 W/mK, Nuclear, pg. 1), the thermally resistive layer being disposed on the controllable heating and/or cooling element (the cover plate 112 is disposed on the external temperature control module 122, Fig. 4, para. [0071], [0084]), and the plurality of contact elements being discrete contact elements disposed on the thermally resistive layer and being spaced apart from one another (the heating electrodes 113 are disposed on the cover plate 112 and are spaced apart from one another, Fig. 4, para. [0071]-[0072]);
a plurality of discrete contact regions at surfaces of the plurality of contact elements (the heating electrodes 113 provide discrete contact regions at surfaces of the heating electrodes 113 
wherein the thermally resistive layer comprises a first thermally resistive material disposed between the controllable heating and/or cooling element and at least some of the plurality of contact elements (the cover plate 112 can be made of glass and is disposed between the external temperature control module 122 and at least some of the heating electrodes 113, Fig. 4, para. [0071]-[0072], [0084]).
The limitations “for a microfluidic device,” “adjustable by a controller to different temperature levels to produce a spatial temperature profile,” “passive thermal,” “restricting heat flow between directly adjacent contact elements,” “the plurality of contact elements are arranged so as to provide passive thermal transfer from the controllable heating and/or cooling element through the plurality of contact elements to a plurality of discrete contact regions,” and “the plurality of discrete contact regions are so shaped, sized and/or distributed so as to provide a desired spatial temperature profile within the microfluidic device” are intended use and functional limitations. The Courts have held that the manner in which a claimed apparatus is intended to be employed does not differentiate an apparatus claim from the prior art, if the prior art apparatus teaches all of the structural limitations of the claim. See Ex parte Masham, 2 USPQ2d 1647 (BPAI 1987). A functional recitation of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. See MPEP § 2114.
Examiner further notes that Modified Wu teaches that the external temperature control module 122, the cover plate 112, and the heating electrodes 113 are disposed at the top of a microfluidic device 100 (Fig. 4, para. [0070]-[0072], [0084]), so the external temperature control 

Regarding claim 2, Modified Wu teaches wherein the first thermally resistive material has a thermal conductivity of less than 50 W/mK (the cover plate 112 can be made of glass, Fig. 4, para. [0070]-[0071]; glass has a low thermal conductivity of 1 W/mK, Nuclear, pg. 1).
Regarding claim 3, Modified Wu teaches wherein the plurality of contact elements have a thermal conductivity greater than a thermal conductivity of the first thermally resistive material (the heating electrodes 113 can be made of platinum, and the cover plate 112 can be made of glass, Fig. 4, para. [0071], [0073]; platinum has a thermal conductivity of 69.1 W/mK, AZoM, pg. 2; glass has a low thermal conductivity of 1 W/mK, Nuclear, pg. 1).
Regarding claim 5, Modified Wu teaches wherein the first thermally resistive material is disposed between the controllable heating and/or cooling element and all of the plurality of contact elements (the cover plate 112 is disposed between the external temperature control module 122 and all of the heating electrodes 113, Fig. 4, para. [0071]-[0072], [0084]).
Regarding claim 7, Modified Wu teaches the plurality of discrete contact regions (the heating electrodes 113 provide discrete contact regions at surfaces of the heating electrodes 113 between the heating electrodes 113 and the dielectric layers 114 and 116 of the microfluidic device 100, Fig. 4, para. [0070], [0072], [0074]).
The limitation “shaped, sized and/or distributed so as to provide a first temperature gradient within a fluid gap of the microfluidic device” is an intended use and functional 
Examiner further notes that Modified Wu teaches that the number, width, length, and shape of the heating electrodes 113 can vary, and that the heating electrodes 113 provide discrete contact regions between the heating electrodes 113 and the dielectric layers 114 and 116 of the microfluidic device 100 (Fig. 4, para. [0070], [0072], [0074]), so the discrete contact regions are capable of the recitation “shaped, sized and/or distributed so as to provide a first temperature gradient within a fluid gap of the microfluidic device.”
The limitation “a first temperature gradient within a fluid gap of the microfluidic device” is with respect to an article worked upon (microfluidic device) and not a positively recited element of the temperature control element. Inclusion of the material or article worked upon (microfluidic device) by a structure (temperature control element) being claimed does not impart patentability to the claims. MPEP § 2115.
Regarding claim 8, Modified Wu teaches wherein the plurality of discrete contact regions are of variable width (the width, length, and shape of the heating electrodes 113 can vary, and the heating electrodes 113 provide discrete contact regions at surfaces of the heating electrodes 113 between the heating electrodes 113 and the dielectric layers 114 and 116 of the microfluidic device 100, Fig. 4, para. [0070], [0072], [0074]).

Examiner further notes that Modified Wu teaches that the width, length, and shape of the heating electrodes 113 can vary, and the heating electrodes 113 provide discrete contact regions between the heating electrodes 113 and the dielectric layers 114 and 116 of the microfluidic device 100 (Fig. 4, para. [0070], [0072], [0074]), so the discrete contact regions are capable of the recitation “provide a second temperature gradient along a length of the plurality of discrete contact regions.”
Regarding claim 9, Modified Wu teaches the plurality of discrete contact regions (the heating electrodes 113 provide discrete contact regions at surfaces of the heating electrodes 113 between the heating electrodes 113 and the dielectric layers 114 and 116 of the microfluidic device 100, Fig. 4, para. [0070], [0072], [0074]).
The limitation “shaped, sized and/or distributed so as to provide a linear temperature gradient within a fluid gap of the microfluidic device” is an intended use and functional limitation. The Courts have held that the manner in which a claimed apparatus is intended to be employed does not differentiate an apparatus claim from the prior art, if the prior art apparatus teaches all of the structural limitations of the claim. See Ex parte Masham, 2 USPQ2d 1647 
Examiner further notes that Modified Wu teaches that the number, width, length, and shape of the heating electrodes 113 can vary, and that the heating electrodes 113 provide discrete contact regions between the heating electrodes 113 and the dielectric layers 114 and 116 of the microfluidic device 100 (Fig. 4, para. [0070], [0072], [0074]), so the discrete contact regions are capable of the recitation “shaped, sized and/or distributed so as to provide a linear temperature gradient within a fluid gap of the microfluidic device.”
The limitation “a linear temperature gradient within a fluid gap of the microfluidic device” is with respect to an article worked upon (microfluidic device) and not a positively recited element of the temperature control element. Inclusion of the material or article worked upon (microfluidic device) by a structure (temperature control element) being claimed does not impart patentability to the claims. MPEP § 2115.
Regarding claim 10, Modified Wu teaches a spacing between neighboring contact elements (the heating electrodes 113 are spaced apart from one another, Fig. 4, para. [0071]-[0072]). This first embodiment of Modified Wu fails to teach wherein a spacing between neighboring contact elements from among the plurality of contact elements varies over the temperature control element. However, a second embodiment of Wu teaches a droplet microfluidic device comprising heating electrodes with varied spacing between the heating electrodes in different zones (Fig. 5A, para. [0088]). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the spacing between the heating electrodes of the first embodiment of Modified Wu to be varied as taught by the second 
Regarding claim 11, Modified Wu teaches a temperature control device (Fig. 4) and the temperature control element as claimed in claim 1 (the external temperature control module 122, the cover plate 112, and the heating electrodes 113, Fig. 4, para. [0070]-[0072], [0084]; see rejection of claim 1 supra). Modified Wu fails to teach a plurality of temperature control elements. However, generally, a mere duplication of parts has no patentable significance unless anew and unexpected result is produced. MPEP § 2144.04(VI)(B). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to duplicate the external temperature control module 122, the cover plate 112, and the heating electrodes 113 because a larger total area containing these elements is capable of performing heating/cooling of a larger microfluidic device.
The limitation “provide a defined temperature gradient over an area larger than any individual temperature control element” is an intended use and functional limitation. The Courts have held that the manner in which a claimed apparatus is intended to be employed does not differentiate an apparatus claim from the prior art, if the prior art apparatus teaches all of the structural limitations of the claim. See Ex parte Masham, 2 USPQ2d 1647 (BPAI 1987). A functional recitation of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. See MPEP § 2114.
Examiner further notes that Modified Wu teaches that the external temperature control modules and the heating electrodes increase the temperature control range and control the temperature profile (abstract, para. [0011]), so the external temperature control modules and the 
Regarding claim 12, Modified Wu teaches a microfluidic device comprising first and second substrates spaced apart from one another to define a fluid gap therebetween (a microfluidic device 100 comprising a first dielectric layer 116 and a second dielectric layer 104 spaced apart from one another to define a fluid gap therebetween, Fig. 4, para. [0070], [0074]);
the microfluidic device further comprising the temperature control element as defined in claim 1 (the microfluidic device 100 comprises the external temperature control module 122, the cover plate 112, and the heating electrodes 113, Fig. 4, para. [0070]-[0072], [0084]; see rejection of claim 1 supra), arranged such that the plurality of contact elements of the temperature control element are disposed against the first substrate of the microfluidic device (the heating electrodes 113 are disposed against the first dielectric layer 116 of the microfluidic device 100, Fig. 4, para. [0072]-[0074]).
Regarding claim 13, Modified Wu teaches a second temperature control element arranged in thermal contact with the second substrate of the microfluidic device (a second external temperature control module 121 is arranged in thermal contact with the second dielectric layer 104 of the microfluidic device 100, Fig. 4, para. [0074], [0084]).
Regarding claim 14, Modified Wu teaches wherein the first substrate of the microfluidic device has a thermal conductivity of 2 W/mK or below (the first dielectric layer 116 of the microfluidic device 100 can be Teflon, Fig. 4, para. [0074]; the thermal conductivity of polytetrafluoroethylene is 0.25 W/mK, ToolBox, pg. 5).
Regarding claim 15, Modified Wu teaches the microfluidic device (the microfluidic device 100, Fig. 4, para. [0070]).

Examiner further notes that Modified Wu teaches that the microfluidic device 100 effects a heat exchanging reaction of a droplet D (para. [0070]), and that the external temperature control modules and the heating electrodes increase the temperature control range and control the temperature profile (abstract, para. [0011]), so the microfluidic device is capable of the recitation “move a fluid droplet contained in the fluid gap along the desired spatial temperature profile defined by the temperature control element.”
Regarding claim 16, Modified Wu teaches a sensor (at least one sensor is used to measure a physical quantity of a droplet, para. [0057]-[0058]).
The limitation “measuring one or more properties of a fluid droplet contained in the fluid gap” is an intended use limitation. The Courts have held that the manner in which a claimed apparatus is intended to be employed does not differentiate an apparatus claim from the prior art, if the prior art apparatus teaches all of the structural limitations of the claim. See Ex parte Masham, 2 USPQ2d 1647 (BPAI 1987). A functional recitation of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. See MPEP § 2114.

Regarding claim 17, Modified Wu teaches a reader (the external temperature control module 122, the cover plate 112, and the heating electrodes 113, Fig. 4, para. [0070]-[0072], [0084]);
wherein the reader comprises the temperature control element as defined in claim 1 (the external temperature control module 122, the cover plate 112, and the heating electrodes 113, Fig. 4, para. [0070]-[0072], [0084]; see rejection of claim 1 supra).
The limitation “for a microfluidic device” is an intended use limitation. The Courts have held that the manner in which a claimed apparatus is intended to be employed does not differentiate an apparatus claim from the prior art, if the prior art apparatus teaches all of the structural limitations of the claim. See Ex parte Masham, 2 USPQ2d 1647 (BPAI 1987). A functional recitation of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. See MPEP § 2114.
Examiner further notes that Modified Wu teaches that the external temperature control module 122, the cover plate 112, and the heating electrodes 113 are disposed at the top of the microfluidic device 100 (Fig. 4, para. [0070]-[0072], [0084]), so the external temperature control module, the cover plate, and the heating electrodes are capable of the recitation “for a microfluidic device.”

Regarding claim 18, Modified Wu teaches a spacing between neighboring contact elements (the heating electrodes 113 are spaced apart from one another, Fig. 4, para. [0071]-[0072]), and wherein there is a variation of thickness between contact elements from among the plurality of contact elements (the width, length, and shape of the heating electrodes 113 can vary, Fig. 4, para. [0072]). This first embodiment of Modified Wu fails to teach wherein there is a variation of spacing between contact elements from among the plurality of contact elements. However, a second embodiment of Wu teaches a droplet microfluidic device comprising heating electrodes with varied spacing between the heating electrodes in different zones (Fig. 5A, para. [0088]). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the spacing between the heating electrodes of the first embodiment of Modified Wu to be varied as taught by the second embodiment of Wu because then multiple different PCR reactions can be performed simultaneously in one device, instead of requiring multiple devices (para. [0087]-[0088]).
The limitation “provide the desired spatial temperature profile” is an intended use limitation. The Courts have held that the manner in which a claimed apparatus is intended to be employed does not differentiate an apparatus claim from the prior art, if the prior art apparatus teaches all of the structural limitations of the claim. See Ex parte Masham, 2 USPQ2d 1647 (BPAI 1987). A functional recitation of the claimed invention must result in a structural 
Examiner further notes that Modified Wu teaches that the width, length, and shape of the heating electrodes 113 can vary (Fig. 4, para. [0072]), and that the spacing between the heating electrodes 113 can be varied (Figs. 4 & 5A, para. [0072], [0088], see modification supra), so the heating electrodes are capable of the recitation “provide the desired spatial temperature profile.”
Regarding claim 19, Wu teaches a microfluidic device (a microfluidic device 100, Fig. 4, para. [0070], [0074]) comprising:
a first substrate (a first dielectric layer 116, Fig. 4, para. [0074]);
a second substrate spaced apart from the first substrate (a second dielectric layer 104 spaced apart from the first dielectric layer 116, Fig. 4, para. [0074]);
a fluid gap defined by a space between the first substrate and the second substrate (a fluid gap defined by a space between the first dielectric layer 116 and the second dielectric layer 104, Fig. 4, para. [0070], [0074]); and
a temperature control element (an external temperature control module 122, a cover plate 112, and heating electrodes 113, Fig. 4, para. [0070]-[0072], [0084]);
wherein the temperature control element (the external temperature control module 122, a cover plate 112, and heating electrodes 113, Fig. 4, para. [0070]-[0072], [0084]) comprises:
a controllable heating and/or cooling element (the external temperature control module 122 which may be a Peltier or resistive heater, Fig. 4, para. [0084]);
a thermally resistive layer disposed on the controllable heating and/or cooling element (the cover plate 112 can be made of glass and is disposed on the external temperature control 
a plurality of contact elements disposed on a side of the thermally resistive layer other than a side that the controllable heating and/or cooling element is disposed (the heating electrodes 113 are disposed on a side of the cover plate 112 other than the side that the external temperature control module 122 is disposed, Fig. 4, para. [0071]-[0072], [0084]).
Wu teaches that both DC and low frequency AC signals are used to control the heating electrodes 113 and that a current is going through the heating electrodes 113 (Fig. 4, para. [0065], [0072], [0080]). Wu teaches that different temperature zones can be created in the device gap due to the heating electrodes 113 (para. [0011]). Wu is silent with respect to electrical connections of the heating electrodes, and fails to teach that the contact elements do not have electrical connections.
Chou teaches a system of cooling a three dimensional integrated circuit (3D IC) using a cooler which is connected to the three dimensional integrated circuit by a plurality of conductive pillars (abstract). Chou teaches that the cooled 3D IC 200 comprises a first thermoelectric cooler 202, a 3D IC chip package 214 containing a plurality of dies 206, and microbumps 224 (Figs. 2A-2B, para. [0034], [0036]). Chou teaches that the microbumps 224 provide a conductive path to conduct heat between the first thermoelectric cooler 202 and the 3D IC chip package 214 (Figs. 2A-2B, para. [0037]). Since the microbumps 224 of Chou are for providing a conductive path to conduct heat between the first thermoelectric cooler 202 and the 3D IC chip package 214, Examiner interprets the microbumps 224 to have no electrical connections.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the heating electrodes of Wu to have no electrical connections as taught by 
Modified Wu teaches wherein the plurality of contact elements are spaced apart from one another (the heating electrodes 113 are spaced apart from one another, Fig. 4, para. [0072]);
wherein the plurality of contact elements are arranged in thermal communication with an external surface of the first substrate (the heating electrodes 113 are disposed in thermal communication with an external surface of the first dielectric layer 116 of the microfluidic device 100, Fig. 4, para. [(0072]-[0074]), and a plurality of discrete contact regions (the heating electrodes 113 provide discrete contact regions between the heating electrodes 113 and dielectric layers 114 and 116 of a microfluidic device 100, Fig. 4, para. [0070], [0072], [0074]);
wherein the thermally resistive layer comprises a first thermally resistive material disposed between the controllable heating and/or cooling element and at least some of the plurality of contact elements (the cover plate 112 can be made of glass and is disposed between the external temperature control module 122 and at least some of the heating electrodes 113, Fig. 4, para. [0071]-[0072], [0084]).
The limitations “adjustable by a controller to different temperature levels to produce a spatial temperature profile,” “passive thermal,” “provide passive thermal transfer between the controllable heating and/or cooling element and the first substrate at a plurality of discrete contact regions,” and “the plurality of discrete contact regions are so shaped, sized and/or distributed so as to provide a desired spatial temperature profile within the microfluidic device” are intended use and functional limitations. The Courts have held that the manner in which a claimed apparatus is intended to be employed does not differentiate an apparatus claim from the prior art, if the prior art apparatus teaches all of the structural limitations of the claim. See Ex 
Examiner further notes that Modified Wu teaches that the external temperature control module 122 may be a Peltier or resistive heater (Fig. 4, para. [0084]), so the external temperature control module is capable of the recitation “adjustable by a controller to different temperature levels to produce a spatial temperature profile.” Modified Wu also teaches that the heating electrodes 113 are disposed in thermal communication with the external temperature control module 122 and an external surface of the first dielectric layer 116 of the microfluidic device 100, wherein the heating electrodes 113 provide discrete contact regions between the heating electrodes 113 and the dielectric layers 114 and 116 of the microfluidic device 100 (Fig. 4, para. [0072] -[0074], [0084]), so the heating electrodes are capable of the recitations “passive thermal” and “provide passive thermal transfer between the controllable heating and/or cooling element and the first substrate at a plurality of discrete contact regions.” Modified Wu also teaches that the number, width, length, and shape of the heating electrodes 113 can vary, and that the heating electrodes 113 provide discrete contact regions between the heating electrodes 113 and the dielectric layers 114 and 116 of the microfluidic device 100 (Fig. 4, para. [0070], [0072], [0074]), so the discrete contact regions are capable of the recitation “shaped, sized and/or distributed so as to provide a desired spatial temperature profile within the microfluidic device.”
The limitation “a desired spatial temperature profile within the microfluidic device” is with respect to an article worked upon (microfluidic device) and not a positively recited element of the temperature control element. Inclusion of the material or article worked upon (microfluidic 
Regarding claim 20, Modified Wu teaches wherein: the first thermally resistive material has a thermal conductivity of less than 50 W/mK (the cover plate 112 can be made of glass, Fig. 4, para. [0070]-[0071]; glass has a low thermal conductivity of 1 W/mK, Nuclear, pg. 1); and
that the plurality of contact elements have a thermal conductivity greater than that of the first thermally resistive material (the heating electrodes 113 can be made of platinum, and the cover plate 112 can be made of glass, Fig. 4, para. [0071], [0073]; platinum has a thermal conductivity of 69.1 W/mK, AZoM, pg. 2; glass has a low thermal conductivity of 1 W/mK, Nuclear, pg. 1).
Claims 6 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Wu (US 2018/0001286 A1) and further in view of Chou et al. (US 2015/0059362 A1), as evidenced by Thermal Conductivity of Glass, Nuclear Power (2019) (hereinafter “Nuclear”) with respect to claims 1 and 19, as applied to claims 1 and 19 above, and further in view of Welle (US 2005/0284511 A1).
Regarding claim 6, Modified Wu teaches the thermally resistive layer (the cover plate 112, Fig. 4, para. [0070]-[0071]). Modified Wu fails to teach wherein the thermally resistive layer comprises a second thermally resistive material disposed between the heating and/or cooling element and one or more contact elements of the plurality of contact elements, the first and second thermally resistive materials having different thermal conductivity to one another. However, Welle teaches a glass layer 428 disposed between a thermally conductive material 408 and both a thermoelectric junction 410 and electrical contacts 420/422 (Fig. 14B, para. [0068]-[0070], [0113]) like that of Modified Wu. Welle further teaches a thermally insulating portion 
Regarding claim 21, Modified Wu teaches the thermally resistive layer (the cover plate 112, Fig. 4, para. [0070]-[0071]). Modified Wu fails to teach wherein: the thermally resistive layer comprises a second thermally resistive material disposed between the heating and/or cooling element and one or more contact elements of the plurality of contact elements; and the second thermally resistive material has a different thermal conductivity than the first thermally resistive material. However, Welle teaches a glass layer 428 disposed between a thermally conductive material 408 and both a thermoelectric junction 410 and electrical contacts 420/422 (Fig. 14B, para. [0068]-[0070], [0113]) like that of Modified Wu. Welle further teaches a thermally insulating portion 1430 adjacent to the electrically insulating layer 428 and disposed between the thermally conductive material 408 and the thermoelectric materials 1416 & 1418 (Fig. 14B, para. [0113]). Examiner interprets the glass layer 428 to read on a first thermally resistive material of a thermally resistive layer, and the thermally insulation portion 1430 to read .
Response to Arguments
Applicant's arguments filed November 22, 2021 have been fully considered but they are not persuasive.
In the arguments provided on pages 7-10 and 12 of the amendment, Applicant argues that the Examiner is incorrectly equating Wu’s active heating electrodes versus the passive contact elements of the instant claims that transfer heat from the heat generating element to the microfluidic device. Applicant asserts that the claimed configuration provides a much simpler scheme for generating different regions of temperature since it requires a unitary temperature control device and passive contact elements that simply transfer heat, whereas the heating electrodes of Wu require active control and a more complex scheme. Applicant asserts that the active system of Wu is incompatible with a passive system as claimed. Applicant asserts that the heating electrodes of Wu are more analogous to the claimed controllable heating and/or cooling element, and elements comparable to the claimed passive contact elements are absent from Wu.
Examiner respectfully disagrees. In response to applicant's argument that the heating electrodes of Wu do not provide passive thermal transfer, a recitation of the intended use of the 
In the arguments presented on pages 9-10 of the amendment, Applicant argues that the recitation of the arrangement of the plurality of contact elements for passive thermal transfer is a positive structural recitation rather than a statement of intended use.
Examiner respectfully disagrees. Apparatus claims cover what a device is, not what a device does. Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990). MPEP § 2114(II). In this case, the limitations in the claim are with respect to the manner in which the claimed apparatus is intended to be employed. The limitation “wherein the plurality of contact elements are arranged so as to provide passive thermal transfer from the controllable heating and/or cooling element through the plurality of contact elements to a plurality of discrete contact regions at surfaces of the plurality of contact elements” does not narrow the meaning of the apparatus because it merely recites the intended use of the structures of the apparatus. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably 
In the arguments presented on page 11 of the amendment, Applicant argues that Wu does not describe generating different temperature regions by passive thermal heat transfer from element 122 through the heating electrodes 113.
Examiner respectfully disagrees. In response to applicant's argument that Wu does not teach generating different temperature regions by passive thermal heat transfer from the controllable heating and/or cooling element through the plurality of contact elements, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. In this case, Modified Wu teaches that the heating electrodes 113 are disposed in thermal communication with the external temperature control module 122 (Fig. 4, para. [0072]-[0074], [0084]), so the heating electrodes are capable providing passive thermal transfer from the controllable heating and/or cooling element through the plurality of contact elements.
Applicant’s arguments with respect to claim(s) 1 and 19 have been considered but are moot in light of new grounds of rejection. Prior art Chou is now relied upon for the feature of contact elements that have no electrical connections as recited supra.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIVIAN A TRAN whose telephone number is (571)272-3232. The examiner can normally be reached Mon - Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on (571) 272-8902. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/V.T./            Examiner, Art Unit 1794                                                                                                                                                                                            
/MARIS R KESSEL/            Primary Examiner, Art Unit 1699